  Case 3:21-cr-00031-BJB Document 20 Filed 03/17/21 Page 1 of 6 PageID #: 75




                           UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF KENTUCKY
                                LOUISVILLE DIVISION

 UNITED STATES OF AMERICA                                                              Plaintiff

 v.                                                      Criminal Action No. 3:21-CR-31-BJB

 JOHN F. JOHNSON                                                                     Defendant

                                          * * * * *

                         ORDER FOLLOWING ARRAIGNMENT

       This matter came before the Court, by video, on March 17, 2021, for the purpose of

arraignment. Joshua D. Judd, Assistant United States Attorney, and Donald J. Meier, Assistant

Federal Defender, appeared on behalf of the parties. The proceeding was digitally.

       As to the matter of arraignment, Defendant, by counsel, acknowledged his identity. He

further acknowledged receiving a copy of the Indictment and an explanation of the nature of its

charges. Defense counsel waived formal reading of the Indictment and entered a plea of NOT

GUILTY.

       Accordingly, the Court ORDERS:

       (1)    Status Conference. This matter is assigned for a telephonic status conference on

April 16, 2021 at 11:00 a.m. before Judge Beaton. Counsel may connect by dialing 888-363-

4734 and entering access code 4268238. Should counsel need to reschedule this conference to

avoid a conflict, please contact opposing counsel and propose at least two mutually convenient

alternative windows by contacting chambers at Judge_Beaton_Chambers@kywd.uscourts.gov.
  Case 3:21-cr-00031-BJB Document 20 Filed 03/17/21 Page 2 of 6 PageID #: 76




       (2)      Pretrial Discovery and Inspection.

                (a)    No later than March 24, 2021, the Assistant United States Attorney and

defense counsel shall confer and, upon request, permit inspection and copying or photographing

of all matter subject to disclosure under Federal Rule of Criminal Procedure 16.

                (b)    Defense counsel shall confer with the Assistant United States Attorney with

a view to satisfying any additional requests for discovery or inspection in a cooperative atmosphere

and without recourse to the Court. The request and response may be oral or written.

                       (i)     Jencks Act material. Jencks Act material, 18 U.S.C.
                               § 3500, need not be furnished before trial.

                       (ii)    Brady (Giglio) material. The United States shall disclose any
                               Brady material of which it has knowledge in the following manner.
                               Failure to do so when the material can be used effectively at trial
                               may result in a recess or a continuance:

                               (A)    pretrial disclosure of any Brady material discoverable
                                      under Rule 16(a)(1);

                               (B)    disclosure of all other Brady material in time for effective
                                      use at trial;

                               (C)    if the United States knows of Brady evidence but is unsure
                                      of its nature and the proper time for its disclosure, then the
                                      United States may request an in camera hearing.

                       (iii)   Rule 404(b) evidence. Within 21 days of trial, the United States
                               shall provide notice to the defendant of its intent to use 404(b)
                               evidence of other crimes, wrongs, or acts. The notice shall include
                               the general nature and the permitted purpose of the evidence unless
                               the Court excuses pretrial notice upon motion by the United States
                               showing good cause.

                (c) Any motion for additional discovery or inspection shall be made no later than

2 weeks following this order, after compliance by the parties with Federal Rule of Criminal

Procedure 16.     Any such motion shall contain a description by counsel of the informal,
  Case 3:21-cr-00031-BJB Document 20 Filed 03/17/21 Page 3 of 6 PageID #: 77




extrajudicial efforts taken to resolve the discovery dispute, and a certification that those efforts

failed.

                (d)     If Federal Rule of Criminal Procedure 16(a)(1)(G) or 16(b)(1)(C) require

disclosure, any expert testimony the United States or the Defendant intends to use under Rules

702, 703, or 705 of the Federal Rules of Evidence during its case-in-chief, including a summary

of the witness’s opinions, the bases and reasons for those opinions, and the witness’s qualifications,

shall be disclosed at least seven weeks before trial.

                (e)     Any expert testimony either the United States or Defendant intends to use

to rebut an expert under Rule 702, 703, or 705 of the Federal Rules of Evidence shall be disclosed

at least six weeks before trial.

                (f)     The Court reminds the parties of their continuing duty under Federal Rule

of Criminal Procedure 16(c) to disclose additional discoverable evidence or material previously

requested or ordered.

          (3)   Defensive Motions.

                (a)     Generally. All motions shall comply with Local Rule 12.1. Defensive

motions, and any other motion requiring a pretrial hearing, including any motion to exclude the

testimony of an expert witness pursuant to Daubert v. Merrell Dow Pharmaceuticals, 509 U.S.

579 (1993), shall be filed at least five weeks before trial.

                (b)     Motions to Suppress. Motions to suppress evidence also shall comply with

Local Rule 12.1 and shall be filed no later than 45 days after this order. Should additional time

prove necessary, counsel should file an extension motion before this deadline and explain why

good cause exists. In accordance with Paragraph 3(a), motions to suppress shall comply with Local

Rule 12.1(a), which requires that a motion state with particularity its grounds, the relief sought,
  Case 3:21-cr-00031-BJB Document 20 Filed 03/17/21 Page 4 of 6 PageID #: 78




and the legal argument necessary to support it. Further, a motion to suppress must expressly

identify the exact statement(s) and/or evidence sought to be suppressed. If a motion to suppress

includes a request for an evidentiary hearing, the motion must expressly identify the factual issues

in dispute. Motions to suppress that fail to comply with these requirements may be denied as

a matter of course.

         The opposing memorandum of the United States responding to a suppression motion shall

be filed in accordance with the Rule 12.1 deadlines, and in no event any later than three business

days before any suppression hearing, unless otherwise ordered.

         (4)    Motions for Change of Plea. If the defendant intends to enter a plea of guilty,

defense counsel shall file a motion for change of plea. All such motions shall be filed no later than

14 days before the scheduled trial date, absent good cause. The Court will consider failure to

comply with this deadline in determining whether to grant credit for acceptance of responsibility.

See U.S.S.G. § 3E1.1. If the parties intend to proceed pursuant to a written plea agreement, the

United     States     shall   email    a   copy     of   the    proposed    plea    agreement        to

Judge_Beaton_Chambers@kywd.uscourts.gov at least 1 day before any hearing on the

defendant’s motion for change of plea.

         (5)    Pretrial filings. No later than 21 days before trial, each party shall file a trial

memorandum containing:

                (a)      The statute(s) involved and elements of the offense(s), with a concise but
                         specific discussion of authorities, if disputed.

                (b)      A statement of undisputed and disputed facts.

                (c)      A separate statement of each disputed substantive issue of law, including
                         citations to and discussion of authorities.
  Case 3:21-cr-00031-BJB Document 20 Filed 03/17/21 Page 5 of 6 PageID #: 79




               (d)     A statement of evidentiary issues the party reasonably believes will be
                       raised at trial, together with citations to the appropriate Federal Rules of
                       Evidence and authorities in support of the position taken.

               (e)     A statement of any known or reasonably anticipated trial problems, or other
                       issues that may assist the Court in trying the case.

               (f)     Proposed agreed and special jury instructions. Counsel shall exchange
                       drafts in advance and make good-faith efforts to resolve any disagreements
                       without the Court’s involvement. If counsel cannot agree on some issues,
                       they shall contemporaneously file separate proposed instructions and
                       verdict forms. These should address only the areas of disagreement and
                       include citations to supporting authorities. Additional requests at trial are to
                       be kept to a minimum.

               (g)     A reasonable number of proposed voir dire questions for the Court’s use.

               (h)     Counsel shall file an exhibit list and premark for identification all exhibits
                       intended to be used at trial. Counsel shall file a stipulation regarding the
                       authenticity of the exhibits. Any objections to authenticity shall be raised
                       and heard before trial.

               (i)     The United States shall submit, for the Court’s in camera review, a
                       proposed witness list with a brief summary of the expected testimony of
                       each witness and an estimate the amount of time that will be required
                       to present the testimony of each witness during the government’s case-in-
                       chief.      The United States shall email the witness list to
                       Judge_Beaton_Chambers@kywd.uscourts.gov.

               (j)     When trial begins, the United States shall furnish the official court reporter
                       a list of premarked exhibits intended to be used at trial.

               (k)     The United States shall retain possession of physical exhibits (e.g.,
                       weapons, ammunition, drugs, etc.) during and after the trial, absent further
                       orders of the Court.


       (5)     Motions in Limine and Objections to Proposed Jury Instructions. The parties

shall file any motions in limine, including objections to portions of audio/video tapes, depositions,

or proposed jury instructions 17 days before trial. Responses are due 5 days after (12 days before

trial). The parties may file replies, which are optional and often unnecessary, to address case law

or specific factual assertions in the response that were not already addressed in the motion. Parties
  Case 3:21-cr-00031-BJB Document 20 Filed 03/17/21 Page 6 of 6 PageID #: 80




must file their replies within two days of the responses and shall limit them to no more than 5

pages, absent leave of Court. To the extent available, the parties shall provide copies of transcripts

of all audio/video tapes and deposition testimony being challenged. Objections shall include

specific references to the page(s) and line(s) in question.

         (6)   Compliance with Local Rules. All motions, responses, and replies made pursuant

to this Order shall comply with the requirements and time limits contained in Local Criminal Rule

12.1, except as otherwise provided in this Order or with the leave of the Court.

         (7)   Trial. After the parties complete discovery and the Court addresses any motions,

the Court will set a date for trial in this matter before Judge Benjamin Beaton, United States District

Judge. This District Court’s plan for the qualification and random selection of jurors, General

Order 2013-02, is available on the Court’s website at https://www.kywd.uscourts.gov/jury-

info. The names of persons assigned to jury panels and their qualification questionnaires may be

disclosed to the parties seven days before trial, unless otherwise ordered, under Section 5.02 of the

plan.

         (8)   The defendant shall remain under the terms and conditions of his bond pending

further order of the Court.



         Date: March 17, 2021          ENTERED BY ORDER OF COURT
                                       REGINA S. EDWARDS, MAGISTRATE JUDGE
                                       UNITED STATES DISTRICT COURT
                                       JAMES J. VILT, JR., CLERK
                                       BY: /s/: Ashley Henry, Deputy Clerk


Copies to:     Counsel of record
               Probation Office
               Jury Administrator

  0|05
